Citation Nr: 1740733	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to the service-connected knee disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected knee disabilities. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected knee disabilities.

4.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a neck disability, to include as secondary to the service-connected knee disabilities.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, as secondary to service-connected disabilities. 

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) from March 30, 2007.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1984 to October 1990 and from January 1991 to February 1991.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Lincoln, Nebraska, and July 2012, March 2014, and July 2015 rating decisions of the RO in St. Louis, Missouri.  Jurisdiction over this case is currently with the RO in St. Louis, Missouri.

The February 2009 rating decision, in pertinent part, declined to reopen service connection for diabetes mellitus type II (diabetes) and denied service connection for sleep apnea.  The July 2012 rating decision, in pertinent part, declined to reopen service connection for a lower back disability and a neck disability.  The March 2014 rating decision denied service connection for left carpal tunnel syndrome (CTS).  The July 2015 rating decision denied service connection for hypertension and depression.

In an August 2013 decision, the Board declined to reopen service connection for diabetes, a lower back disability, and a neck disability, and denied service connection for sleep apnea; the Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated and remanded the August 2013 Board decision pursuant to a March 2015 Joint Motion for Partial Remand (JMR).

In a July 2015 decision, the Board reopened service connection for diabetes, a lower back disability, and a neck disability, and remanded the issues of service connection for diabetes, a lower back disability, and a neck disability, and the issue of entitlement to a TDIU that was added pursuant to the March 2015 JMR, to the RO for further development.  Most recently in March 2017, the Board once again remanded the appeal to the RO for further development.  Upon remand, the RO issued a June 2017 rating decision granting service connection for a lower back disability; thus this issue is no longer before the Board on appeal.

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The service-connected knee disabilities did not cause the Veteran to become obese.

2.	The Veteran is currently diagnosed with diabetes mellitus type II.

3.	Symptoms of diabetes mellitus type II were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.	The currently diagnosed diabetes mellitus type II was not incurred in service and is not etiologically related to service.

5.	The currently diagnosed diabetes mellitus type II is not caused or worsened in severity by the service-connected knee disabilities.

6.	The Veteran is currently diagnosed with hypertension.

7.	Symptoms of hypertension were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

8.	The currently diagnosed hypertension was not incurred in service and is not etiologically related to service.

9.	The currently diagnosed hypertension is not caused or worsened in severity by the service-connected knee disabilities.

10.	The Veteran is currently diagnosed with obstructive sleep apnea.

11.	The currently diagnosed obstructive sleep apnea was not incurred in service and is not etiologically related to service.

12.	The currently diagnosed obstructive sleep apnea is not caused or worsened in severity by the service-connected knee disabilities.

13.	The Veteran is currently diagnosed with carpal tunnel syndrome in the left upper extremity.

14.	The currently diagnosed left carpal tunnel syndrome was not incurred in service and is not etiologically related to service.

15.	The currently diagnosed left carpal tunnel syndrome is not caused or worsened in severity by service-connected disabilities.

16.	The Veteran is currently diagnosed with multilevel disc herniations in the cervical spine with degenerative changes (neck disability).

17.	The Veteran experienced and sought treatment for neck pain in service.

18.	Symptoms of the neck disability were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

19.	The currently diagnosed neck disability was not incurred in service and is not etiologically related to service, including the neck pain in service.

20.	The currently diagnosed neck disability is not caused or worsened in severity by the service-connected knee disabilities.

21.	The Veteran is currently diagnosed with an acquired psychiatric disorder, to include depression and anxiety disorder.

22.	The currently diagnosed acquired psychiatric disorder did not have its onset during service, and is not otherwise related to active service.

23.	The currently diagnosed acquired psychiatric disorder is not caused or worsened in severity by service-connected disabilities.

24.	The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities for any period from March 30, 2007.

CONCLUSIONS OF LAW

1.	The criteria for service connection for diabetes mellitus type II, to include as secondary to the service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016); VAOPGCPREC 1-2017.

2.	The criteria for service connection for hypertension, to include as secondary to the service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016); VAOPGCPREC 1-2017.

3.	The criteria for service connection for sleep apnea, to include as secondary to the service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016); VAOPGCPREC 1-2017.

4.	The criteria for service connection for left carpal tunnel syndrome, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016); VAOPGCPREC 1-2017.

5.	The criteria for service connection for a neck disability, to include as secondary to the service-connected knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

6.	The criteria for service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

7.	The criteria for a TDIU have not been met for any period from March 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claims to reopen service connection for diabetes mellitus and service connection for sleep apnea, the RO provided notice to the Veteran in January 2009, prior to the February 2009 rating decision that declined to reopen service connection for diabetes and denied service connection for sleep apnea.  With respect to the claim to reopen service connection for a neck disability, the RO provided notice to the Veteran in October 2010 and August 2011, prior to the July 2012 rating decision that declined to reopen service connection.  With respect to the issue of service connection for left CTS, the RO provided notice to the Veteran in July 2013, prior to the March 2014 rating decision that denied service connection.  With respect to the issues of service connection for hypertension and an acquired psychiatric disorder, the RO provided notice to the Veteran in May 2015, prior to the July 2015 rating decision denying service connection.  Finally, with respect to the issue of a TDIU, the RO provided notice to the Veteran in August 2015, prior to the May 2016 Supplemental Statement of the Case (SSOC).  In each instance, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in September 2010 and February 2013, the reports for which have been associated with the claims file.  Additionally, VA medical opinions were obtained in April 2011, April 2016, and June 2017, which have also been associated with the record.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 and February 2013 VA examination reports and April 2011, April 2016, and June 2017 VA medical opinions, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The September 2010 and February 2013 VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.  The April 2011, April 2016, and June 2017 VA examiners also thoroughly reviewed the claims file, including the Veteran's medical history, prior to offering an opinion with supporting rationale.

The Board's March 2017 remand directives instructed the RO to obtain medical opinions from a physician regarding the issues of service connection for diabetes, a neck disability, and sleep apnea.  The Board's March 2017 remand directives also instructed the RO to obtain medical opinions from a medical professional regarding the issues of service connection for hypertension, left CTS, and an acquired psychiatric disorder.  Accordingly, in June 2017, VA medical opinions were provided with respect to the above issues; however, the medical opinions relating to diabetes, a neck disability, and sleep apnea were not provided by a physician.

The Board acknowledges that the March 2017 remand directives were not fully complied with on remand in that the June 2017 VA medical opinions provided for diabetes, a neck disability, and sleep apnea were provided by a physician assistant, and not a physician; however, the Board finds that another remand to obtain additional VA opinions from a physician is not warranted as the June 2017 VA opinions are adequate and were rendered by a competent medical professional.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption, which the Veteran has not done in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox, 20 Vet. App. 563.  Instead, in an August 2017 statement, the Veteran's representative notes the June 2017 VA medical opinions were not rendered by a physician but nonetheless requested the Board adjudicate the issues on appeal rather than remand the matters for further development.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with diabetes, hypertension, and degenerative arthritis in the cervical spine, which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes, hypertension, and degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Secondary Service Connection for Diseases Caused By Obesity

Initially, the Board addresses the Veteran's primary contention throughout the course of this appeal that the service-connected knee disabilities have caused him to become obese, resulting in several diseases for which secondary service connection is warranted.  In the August 2017 representative's statement, the Veteran asserts that the service-connected knee disabilities prevent him from exercising, which has caused weight gain that began in service; the Veteran also argues that his weight gain is attributed to pain medication prescribed for the service-connected knee disabilities.  As a result of the Veteran's limited mobility due to the service-connected knee disabilities, the Veteran contends that he has become obese, which in turn has caused diabetes, hypertension, sleep apnea, and left CTS, for which the Veteran seeks service connection on a secondary basis.

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017.  Precedential opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2014).  The opinion holds, inter alia, that obesity is not a disease or injury for purposes of 38 C.F.R. §§ 1110 and 1131 and, therefore, may not be service connected on a direct basis.  VAOPGCPREC 1-2017 at 7.  Similarly, obesity cannot be service connected on a secondary basis as a disability directly resulting from a veteran's service-connected disability under 38 C.F.R. § 3.310, and may not be considered an "in-service event" under 38 C.F.R. § 3.159(a)(4) for the purposes of establishing service connection for a disease that is diagnosed after service discharge; however, obesity may act as an "intermediate step" to establish proximate causation between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  Id. at 7-9.  Proximate causation is a factual finding to be determined by the adjudicator.  Id. at 9 (citing VAOPGCREC 6-2003 and 19-1997).  In order to establish a service-connected disability proximately caused a current disability through obesity, the adjudicator must determine: (1) whether the service-connected disability caused the veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability; and (3) whether the current disability would not have occurred but for obesity caused by the service-connected disability.  Id. at 9-10.  If all of the above questions are answered in the affirmative, then the current disability may be service connected on a secondary basis.  Id. at 10.

Turning to the first prong of the proximate causation analysis, the Board finds that the weight of the lay and medical evidence of record is against finding that the service-connected knee disabilities caused the Veteran to become obese.  An August 1982 service entrance examination reflects the Veteran weighed 191 pounds (lbs.) upon enlistment into military service.  A June 1985 service treatment record reflects the earliest complaint of right knee pain that occurred when the Veteran was playing basketball, which was assessed to be a knee strain.  A January 1986 service treatment record reflects the earliest complaint of bilateral knee pain that the Veteran reported had been occurring intermittently for several years and was evident after running.  The January 1986 service examiner assessed a stress injury to the knees, which was treated with pain medication and ice.

Service treatment records from June 1986 show the Veteran underwent a physical therapy evaluation for the bilateral knee pain and that X-rays revealed positive findings of a loose body in the right knee.  Service treatment records from December 1986 show the Veteran was admitted to the hospital for an arthroscopy of the right knee, during which a partial avulsion of the posterior cruciate ligament of the right knee was ruled out; subsequently, the right knee wound became infected and required two irrigation and debridement procedures.

A February 1987 service treatment record shows that, following the right knee procedures, the Veteran felt well enough for a weekend pass toward the end of December 1986; the Veteran was sent out on convalescent leave for approximately two weeks in January 1987, was without complaints, and was no longer using crutches when he returned.  The Veteran was discharged from the hospital in January 1987 with instructions to adhere to his modified physical profile and attend physical therapy on a regular basis.

Service treatment records from March 1987, August 1987, September 1987, and November 1987 reflect the Veteran continued to complain of right knee pain.  In December 1987, the Veteran was referred to the physical therapy clinic for chronic knee pain with activity.  A January 1988 service treatment record shows the Veteran was placed on a modified physical profile due to right knee pain and instructed to run at his own pace, to swim or bike for alternate physical training, and to refrain from jumping and marching.

A March 1988 service treatment record shows the Veteran presented for a follow up physical therapy appointment for the right knee and reported experiencing occasional discomfort but also gradual improvement.  The March 1988 service examiner noted full range of motion in the right knee, no effusion, and that the right knee demonstrated much improved strength.  A subsequent March 1988 service treatment record reflects the Veteran was running approximately one and a half miles at his own pace and that the right knee had improved after physical therapy.

Service treatment records reflect no complaints of right knee pain until August 1988 when the Veteran reported right knee pain for the last three weeks that was not precipitated by trauma; the Veteran was instructed to treat the right knee with rest, ice, compression, and elevation.  Service treatment records reflect no further complaints of right knee pain for the remainder of 1988 or 1989.

In the interim, a September 1989 service treatment record shows the Veteran underwent a five-year physical examination, the report for which reflects the Veteran weighed 206 lbs.

A November 1989 service treatment record reflects the Veteran was seen for a weight control evaluation; blood tests were ordered and the Veteran was referred for a dietician consultation.  A January 1990 service treatment record reflects the Veteran participated in an active duty weight control and exercise class.  In a corresponding January 1990 Questionnaire for Weight Reduction showing the Veteran's weight at 235 lbs., the Veteran stated that he began to gain weight when he arrived at Fort Riley.  The Veteran endorsed exercising five days a week, which exercises included jogging twice a week, calisthenics four days a week, and playing basketball five days a week.  The Veteran also detailed his regular diet, including meals, snacks, desserts, sodas, and alcoholic beverages.  The January 1990 service examiner assessed the Veteran's desirable body weight to be 200 lbs., gave the Veteran oral and written instructions for a 1,500 calorie per day diet, but ultimately noted that the Veteran did not desire to return for a follow up appointment.

Service treatment records from February 1990 show the Veteran complained of right knee pain that increased with running and jumping, which was treated with physical therapy three times a week for three weeks.  A March 1990 service treatment record reflects X-rays of the right knee revealed no foreign body to suggest a loose body was present and no joint effusion was seen.

An April 1990 service treatment record shows the Veteran was seen for a follow up weight control appointment and weighed 230 lbs. at that time.  The April 1990 service examiner noted the Veteran had seen a dietician in January and that previous blood test results revealed thyroid function and fasting glucose levels were normal and that the Veteran did not have diabetes or a thyroid problem.  On a May 1990 Questionnaire for Weight Reduction showing the Veteran weighed 231.1 lbs., the Veteran stated he gained weight after undergoing knee surgery; the Veteran endorsed exercising regularly by jogging three times a week, walking twice a week, and participating in organized sports six times a week.  The May 1990 examiner assessed the Veteran's ideal body weight to be 200-210 lbs. and gave the Veteran oral and written instructions for a 1,500 calorie per day diet.  A June 1990 service treatment record shows the Veteran presented for a follow up appointment at the nutrition clinic and reported keeping a food diary, participating in an exercise program in addition to physical training three times a week, playing basketball five times per week, and swimming once a week.  The June 1990 service examiner assessed that, based on a conversation and a review of the Veteran's food diary, the Veteran needed to regularly consume meals three times a day, increase vegetable consumption, and decrease consumption of fried foods.

A July 1990 service separation examination report shows the Veteran weighed 221 lbs. upon discharge from military service.  A subsequent November 1990 VA examination report reveals the Veteran weighed 242 lbs. and was observed to have good carriage, posture, and gait.  Range of motion testing in the right knee revealed flexion to 135 degrees and extension to 0 degrees; some tenderness to palpation of the medial patellofemoral joint was noted, but there was no instability of the right knee.  The November 1990 VA examiner noted the Veteran performed good heel and toe walking and was able to perform a full squat and arise again.

An October 1993 VA examination report reflects the Veteran complained of right knee pain with weight bearing, but denied any locking, popping, instability, or swelling.  The Veteran reported working as a cook at the time.  Examination of the Veteran revealed no joint effusion or quadriceps atrophy, but the VA examiner did note flexion to 120 degrees, or a 5 degree limitation of motion.  The October 1993 VA examination report also reflects that X-rays of the right knee were negative.

A February 2003 private treatment record reflects the Veteran presented for a general checkup and complained of back pain.  The Veteran conveyed that he had not had a routine physical examination in quite some time and was otherwise feeling fine and had no complaints other than the back pain.  The February 2003 private examiner noted the Veteran was overweight and weighed 307 lbs., but otherwise had a normal physical examination.

A June 2003 VA treatment record shows the Veteran presented to establish care at the VA medical facility.  The June 2003 VA treatment record reflects the Veteran was noted to be obese, reported bilateral knee pain, but also reported intentional weight loss of 15 lbs. in the last month. 

A July 2003 VA examination report shows the Veteran reported progressively worsening right knee pain, which was precipitated by walking.  The Veteran reported working as a maintenance person and denied missing any days from work due to the right knee.  Upon examination, the VA examiner noted the Veteran weighed 295 lbs., walked normally without any limps, and the right knee did not exhibit any swelling, redness, acute tenderness, or muscle atrophy.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees without significant pain or instability.  The July 2003 VA examiner also noted the left knee was normal upon inspection and exhibited no swelling, redness, or acute tenderness.

A subsequent July 2003 VA treatment record reflects the Veteran complained of degenerative joint disease in the knees.  The Veteran reported working as a janitor, which he managed by taking the elevator whenever possible, but denied any significant disability or work lost due to knee problems.  The July 2003 VA provider noted the Veteran was obese, that he reported reaching a maximum weight of 323 lbs. earlier in the year, but due to being on the Atkins diet his weight was now down to 290 lbs.  

A November 2004 private treatment record reflects the Veteran complained of continued weight gain and some soreness in the right knee.  The November 2004 private treatment record shows the Veteran weighed 327.5 lbs. and reported that he was unable to be as active physically because of the sore right knee.  Upon examination, the right knee had no effusion, redness, heat, or ligamentous laxity.  The November 2004 private provider noted discussing extensively with the Veteran about utilizing diet as a primary means of losing weight and providing written and verbal information on this subject.

A September 2005 VA treatment record shows the Veteran inquired about gastric bypass surgery to manage his weight and was interested in a surgical consultation if possible.  The September 2005 VA provider noted the Veteran was morbidly obese, that his diet consisted of junk food, had a sedentary lifestyle, worked during the day, and studied at night.

A January 2006 VA treatment record reflects the Veteran was diagnosed with obesity and lack of exercise.  The Veteran's goal was to lose weight and participate in aerobic exercises during class, and was noted to be motivated to establish an exercise routine and increase his physical activity.  A May 2006 VA treatment record shows the Veteran received a steroid injection in the knees and was counseled on the importance of regular exercise, the importance of diet and weight control, and was advised to reduce intake of dietary saturated fats and cholesterol.  The May 2006 VA provider noted that the Veteran had lost some weight on the diet and exercise program.

VA treatment records from August 2008, October 2008, and November 2008 reflect the Veteran participated in a VA exercise clinic.  The November 2008 VA treatment record reflects the Veteran rode a stationary bike for exercise for 20 minutes, performed aquatic exercises, and tolerated the exercise session well.

A December 2011 VA treatment record reflects the Veteran was seen for back pain.  The December 2011 VA provider's assessment was that the Veteran was significantly overweight, and the examiner discussed the need for weight loss and the impact of weight on weight bearing joints.  The Veteran reported that he had been seeing several doctors in an effort to take care of his health, but did not appear strongly motivated to get active and lose weight.  The Veteran reported buying treadmills and then selling them again as he did not use them and that exercising on a stationary bike aggravated his back.  The December 2011 VA provider suggested doing pool exercises to help with weight loss, and noted the Veteran was agreeable to that plan.

A March 2012 VA treatment record shows the Veteran presented for steroid injections in both knees.  The Veteran reported trying to use the pool for exercise and weight loss but was not sure what specific exercises to do, so he stopped going.  The March 2012 VA provider discussed other low-impact activities such as using a stationary bike or elliptical trainer for exercise as alternative options.

Based on the foregoing evidence, the Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected knee disabilities did not cause the Veteran to become obese, as the Veteran was able to exercise notwithstanding the service-connected knee disabilities.  Service treatment records reflect the Veteran underwent several right knee procedures in December 1986 while in service, which resulted in right knee pain and necessitated a modified physical profile throughout 1987.  Although the Veteran still had complaints of right knee pain in early 1988, the right knee condition had improved by March 1988 such that the Veteran was able to run one and a half miles at his own pace.  Service treatment records then show a single complaint of right knee pain in August 1988, but no further complaints throughout 1989.

Meanwhile, the September 1989 five year service examination report reflects the Veteran weighed 206 lbs. and had gained 15 lbs. since the time of the August 1984 service entrance examination.  Service treatment records also show that the Veteran gained almost 30 lbs. by January 1990, during which time the Veteran had not sought treatment for right knee pain.  Importantly, the January 1990 Questionnaire for Weight Reduction reflects that the Veteran was able to exercise five days a week, which included jogging, calisthenics, and basketball, even with right knee pain.  The Veteran complained of right knee pain in February 1990, which was treated with physical therapy.  The May 1990 Questionnaire for Weight Reduction shows the Veteran continued to exercise regularly by jogging, walking, and participating in organized sports.  The June 1990 service treatment record reflects the Veteran was still exercising regularly most days of the week and that the June 1990 service examiner's assessment after reviewing the Veteran's food diary was focused on adjusting his diet to increase consumption of vegetables and decrease consumption of fried foods, indicating the Veteran's weight gain was largely a function of a poor diet.  Although service treatment records reflect that weight gain began in service, the same also shows that the Veteran's mobility was not significantly limited starting in March 1988 following recovery from the right knee procedures in December 1986, and that the Veteran was able to exercise.  On the contrary, service treatment records show the Veteran had gained the most weight between September 1989 and January 1990 when there were no complaints of knee pain.  Most importantly, service treatment records show the Veteran had gained weight despite exercising and participating in organized sports five days a week, which demonstrates the weight gain was largely caused by a poor diet.  Accordingly, the above service treatment records do not demonstrate that the weight gain that occurred during service was caused by limited mobility resulting from the service-connected knee disabilities as the evidence reflects the Veteran's mobility had not been significantly limited during active service and that the Veteran was able to exercise following recovery from the right knee procedures in December 1986.

From the post-service period of time from the July 1990 service separation examination until the November 1990 VA examination, the Veteran's weight had increased another 20 lbs.  The November 1990 VA examination report reflects flexion in the right knee to 135 degrees, no instability, that the Veteran was able to perform a full squat and arise again; the findings contained in the November 1990 VA examination report do not demonstrate that the Veteran's mobility was significantly limited by the service-connected right knee disability.

The June 2003 (more than 12 years after service) VA treatment record reflects the earliest indication that the Veteran was obese, rather than just overweight.  The July 2003 VA examination report reflects the Veteran reported progressively worse right knee pain and that he had gained another 53 lbs. in the approximately 13 year post-service period since the November 1990 VA examination.  Examination of the right knee showed full flexion and extension without significant pain, no swelling, redness, or acute tenderness, and no instability.  The July 2003 VA examination report also shows that examination of the subsequently service-connected left knee was normal to inspection, and was without swelling, redness, or acute tenderness.  Although the Veteran experienced right knee pain, he also reported a physical occupation as a janitor and denied missing work due to the service-connected right knee disability.

The subsequent July 2003 VA treatment record shows the Veteran had reported losing over 32 lbs. from earlier that year by implementing the Atkins diet, which he was no longer on by the time of the November 2004 private treatment record showing the Veteran's weight was then 327.5 lbs., exceeding his weight from early 2003.  The November 2004 private provider noted having an extensive discussion with the Veteran about using diet as the primary means for losing weight.  Similarly, the September 2005 VA treatment record reflects the Veteran had a diet that consisted of junk food and a sedentary lifestyle.

As such, the post-service medical evidence from the time of service separation until June 2003 when obesity was first noted also does not demonstrate that the Veteran's mobility was significantly limited due to the service-connected knee disabilities.  Moreover, subsequent post-service VA treatment records demonstrate that the Veteran was in fact able to participate in physical activities such as aerobic exercises, exercising on a treadmill and stationary bike, and aquatic exercises, and that his weight gain was mostly attributed to poor diet and a lack of exercise.

The Board also addresses the Veteran's contention that pain medication prescribed for the service-connected knee disabilities caused the Veteran to become obese.  Specifically, the Veteran points to an October 2010 VA treatment record that reflects the Veteran was seen by a neurologist and reported trying to lose weight, but had actually been gaining weight while taking Gabapentin, which had been prescribed earlier that month; however, the October 2010 VA treatment record does not show that Gabapentin had caused weight gain, but only that the October 2010 VA provider had recorded what the Veteran reported.  Regardless of whether Gabapentin had caused some weight gain, obesity had already been noted back in June 2003, several years before Gabapentin was first prescribed to the Veteran in October 2010; thus, the evidence does not show that the Gabapentin prescribed in October 2010 caused the obesity that had already been noted back in June 2003.

Finally, the Veteran submitted a medical statement from his VA primary care provider, Dr. H.H., in June 2009.  In the June 2009 medical statement, Dr. H.H. asserts that the Veteran has multiple medical problems that interfere with his ability to exercise, including degenerative disease of both knees, obstructive sleep apnea, and being overweight.  Dr. H.H. then opined that these medical problems limit the Veteran's ability to exercise daily.  Dr. H.H. did not provide an opinion as to whether the Veteran's service-connected knee disabilities precluded all forms of exercise including low-impact activities, or opine how often the Veteran could exercise if not on a daily basis, nor did she address the Veteran's weight gain in general or the role of the Veteran's dietary intake or if there are any other non-service-connected disabilities that might have been contributing factors to the present obesity.  For these reasons, the Board finds that the June 2009 medical statement from Dr. H.H. is of no probative value in demonstrating that the extent of the Veteran's mobility had been so significantly limited by the service-connected knee disabilities such that it caused the Veteran to become obese.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Instead, the Board finds a June 2017 VA medical opinion to be highly probative in finding that the service-connected knee disabilities did not cause the Veteran to become obese.  The June 2017 VA medical examiner acknowledged that the Veteran's reduced mobility may have contributed to obesity, but noted that treatment records showed the reduced mobility was not caused by the service-connected knee disabilities, but was primarily associated with back problems following a (post-service) work-related injury in 1999 and a motor vehicle accident in 2003.  The June 2017 medical examiner noted the Veteran had gained nearly 100 lbs. between 1990 and 2003, and another 35 lbs. following the motor vehicle accident in 2003.  Further, the June 2017 VA examiner noted that, while the Veteran experienced chronic knee pain in both knees for many years, the medical evidence did not show that such knee pain was of such severity as to cause chronic gait abnormality until 2005-2006.  Additionally, the June 2017 VA medical examiner opined that post-service weight gain likely would have been limited if dietary intake had been more appropriate, and cited the September 2005 VA treatment record that noted the Veteran's diet consisted of junk food.  As such, the June 2017 VA medical examiner stated that he could not conclude that limited mobility was the sole cause of the Veteran's obesity as many other patients have had similar conditions without experiencing the same degree of weight gain.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the service-connected knee disabilities caused the Veteran to become obese.  As the first prong of the proximate causation analysis has been answered in the negative, the Board need not discuss the remaining prongs of the analysis discussed above.  VAOPGCPREC 1-2017 at 9-10.  Given that all three questions of the proximate causation analysis cannot be answered in the affirmative, then service connection for a current disability caused by obesity cannot be established on a secondary basis to the service-connected knee disabilities.

Service Connection for Diabetes Mellitus Type II

The Veteran generally contends that service connection for diabetes is warranted as secondary to the service-connected knee disabilities.  As discussed above, in the August 2017 representative's statement, the Veteran asserts that the service-connected knee disabilities prevent him from exercising and caused obesity, which in turn caused the Veteran to develop diabetes.

At the outset, the Board finds that the Veteran is currently diagnosed with diabetes mellitus type II.  An October 2005 VA treatment record reflects the Veteran was diagnosed with diabetes mellitus type II following clinical testing.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed diabetes did not have its onset during, and is not otherwise related to, active service, and was not caused or aggravated by the service-connected knee disabilities.  Service treatment records do not reflect any history, complaints, diagnosis, or treatment for any symptoms of diabetes mellitus.  Instead, the April 1990 service treatment record discussed above shows that a blood test revealed normal fasting glucose levels and that the Veteran did not have diabetes.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of diabetes were "chronic" in service.  As discussed above, service treatment records do not reveal any complaints, diagnosis, or treatment for any symptoms of diabetes mellitus, nor has the Veteran asserted that symptoms of diabetes mellitus began during active service.

The Board next finds that the weight of the evidence is against finding that symptoms of diabetes were "continuous" since service separation.  The Veteran has not asserted that diabetes symptoms have been present since service separation in October 1990.  VA and private treatment records also do not reflect any evidence of diabetes mellitus until September 2005, nearly 15 years after service separation.  A September 2005 private treatment record notes the Veteran's high blood glucose levels and reflects the examiner's assessment of hyperglycemia that was likely diabetes.  The earliest evidence of a confirmed diagnosis for diabetes appears in an October 2005 VA treatment record following clinical blood testing results.  This same evidence also shows that symptoms of diabetes did not manifest to a compensable degree within one year of service separation.  As discussed above, post-service treatment records demonstrate that diabetes did not have its onset until September 2005, approximately 15 years after service separation in October 1990.

The Board further finds that the weight of the evidence is against finding that the currently diagnosed diabetes was proximately caused by the service-connected knee disabilities.  In an April 2015 private medical opinion, Dr. H.H. opined that it is at least as likely as not that the diabetes was caused by the Veteran's inability to exercise resulting from the service-connected knee disabilities as the Veteran can gain weight without exercise and weight gain can cause diabetes.  Dr. H.H. also opined that it is at least as likely as not that the current diabetes is causally related to the Veteran's weight gain that began during military service as weight gain can cause diabetes.  An April 2017 private treatment record notes the Veteran would do well to start exercising and dieting as his weight had caused diabetes, hypertension, and was possibly related to the recurrence of prostate cancer.

Additionally, in a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the current diabetes had its onset in service or is otherwise related to service as there is no evidence in service treatment records that would indicate the Veteran had elevated blood glucose levels or traditional symptoms of diabetes either during or immediately after service separation.  Moreover, the June 2017 VA examiner opined that it is less likely than not that diabetes was either caused or aggravated (worsened beyond its natural progression) by the service-connected knee disabilities as the current diabetes was most likely caused by progressive weight gain after service separation.  Given that the June 2017 VA examiner could not conclude that the service-connected knee disabilities caused the Veteran to become obese as discussed above, the VA examiner further explained that there is no pathophysiologic basis for finding direct aggravation of diabetes by orthopedic conditions such as the service-connected knee disabilities. 

Both the private medical evidence submitted by the Veteran and the June 2017 VA medical opinion obtained by VA reflects a consensus that the currently diagnosed diabetes is etiologically related to the Veteran's weight, which increased after service separation and during periods when the service-connected knee disabilities did not cause any significant impairment.  As discussed above, the Board has found that the weight of the lay and medical evidence of record shows that the service-connected knee disabilities did not cause the Veteran to become obese, which precludes a finding that the current diabetes was proximately caused by the service-connected knee disabilities; therefore, the Veteran is unable to receive service connection for diabetes as secondary to the service-connected knee disabilities.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  See VAOPGCPREC 1-2017; Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current diabetes and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Hypertension

The Veteran generally contends that service connection for hypertension is warranted as secondary to the service-connected knee disabilities.  As discussed above, in the August 2017 representative's statement, the Veteran asserts that the service-connected knee disabilities prevent him from exercising and caused obesity, which in turn caused the Veteran to develop hypertension.

First, the Board finds that the Veteran is currently diagnosed with hypertension.  A January 2006 VA treatment record reflects the Veteran was diagnosed with hypertension, was counseled on a low salt diet, and noted the need for a blood pressure monitor for home use.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed hypertension did not have its onset during, and is not otherwise related to, active service, and was not caused or aggravated by the service-connected knee disabilities.  Service treatment records do not reflect any history, complaints, diagnosis, or treatment for any symptoms of hypertension.  Instead, the blood pressure readings contained throughout the service treatment records were within normal limits, and a November 1989 service treatment record specifically indicates the Veteran did not have consistently elevated blood pressure readings.

The Board also finds that the weight of the evidence is against finding that symptoms of hypertension were "chronic" in service.  As discussed above, service treatment records do not reveal any complaints, diagnosis, or treatment for any symptoms of hypertension or consistently elevated blood pressure readings, nor has the Veteran asserted that symptoms of hypertension began during active service.

Next, the Board finds that the weight of the evidence is against finding that symptoms of hypertension were "continuous" since service separation.  The Veteran has not asserted that hypertension symptoms have been present since service separation in October 1990.  VA and private treatment records also do not reflect any evidence of hypertension until January 2006, over 15 years after service separation.  The January 2006 VA treatment record mentioned above reflects the earliest evidence of a confirmed diagnosis for hypertension.  This same evidence also shows that symptoms of hypertension did not manifest to a compensable degree within one year of service separation.  As discussed above, post-service treatment records demonstrate that hypertension did not have its onset until January 2006, over 15 years after service separation in October 1990.

The Board further finds that the weight of the evidence is against finding that the currently diagnosed hypertension was proximately caused by the service-connected knee disabilities.  In a June 2015 private medical opinion, Dr. H.H. opined that it is at least as likely as not that the current hypertension is related to the Veteran's weight gain; however, Dr. H.H. did not provide a rationale for this purported opinion.  An April 2017 private treatment record notes the Veteran would do well to start exercising and dieting as his weight had caused diabetes and hypertension, and was possibly related to the recurrence of prostate cancer.

In a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the current hypertension had its onset during service or is otherwise related to active service.  The June 2017 VA examiner explained that, despite the presence of obesity in service, service treatment records do not show evidence of persistent blood pressure elevation.  The VA examiner noted that the Veteran was diagnosed with hypertension around 2005, which was 15 years after service separation, and by which time the Veteran had already gained close to 100 lbs. above the weight recorded at service separation.  The June 2017 VA examiner opined that the progressively increasing obesity after service separation was the major risk factor for developing hypertension.  

Moreover, the June 2017 VA examiner opined that it is less likely than not that hypertension was caused or aggravated (worsened beyond a natural progression) by the service-connected knee disabilities as the Veteran's primary risk factor for hypertension at the time it was first diagnosed in 2005 was morbid obesity.  The June 2017 VA examiner further noted that at the time hypertension was diagnosed, the Veteran was noted to have a poor diet that was high in junk food in addition to mobility limitations.  Additionally, the VA examiner stated that there was no evidence indicating the hypertension was aggravated by the service-connected knee disabilities as the Veteran's blood pressure readings have remained in the same general range as the readings documented at the time hypertension was diagnosed in 2005, continues to require only one blood pressure medication to control the hypertension, and has not developed any complications of hypertension.

A review of the medical evidence of record reveals that both private and VA medical providers generally agree that the currently diagnosed hypertension is etiologically related to obesity.  As discussed above, the Board has found that the weight of the lay and medical evidence of record shows that the service-connected knee disabilities did not cause the Veteran to become obese, which precludes a finding that the current hypertension was proximately caused by the service-connected knee disabilities; therefore, the Veteran is unable to receive service connection for hypertension as secondary to the service-connected knee disabilities.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  See VAOPGCPREC 1-2017; Sabonis, 6 Vet. App. 426.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current hypertension and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran generally contends that service connection for sleep apnea is warranted as secondary to the service-connected knee disabilities.  As discussed above, in the August 2017 representative's statement, the Veteran asserts that the service-connected knee disabilities prevent him from exercising and caused obesity, which in turn caused the Veteran to develop sleep apnea.

At the outset, the Board finds that the Veteran is currently diagnosed with obstructive sleep apnea.  A September 2010 VA examination report reflects a diagnosis of obstructive sleep apnea dating back to 2004 that was currently being treated with CPAP therapy.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed sleep apnea did not have its onset during, and is not otherwise related to, active service, and was not caused or aggravated by the service-connected knee disabilities.  Service treatment records reflect a single instance when the Veteran complained of sleeping problems.  A March 1988 service treatment record reflects the Veteran complained of an inability to sleep for the last 24 hours due to marital problems.  The service examiner's assessment was insomnia and advised the Veteran to seek counseling.  Further, a July 1990 Report of Medical History completed at service separation shows the Veteran denied symptoms of frequent trouble sleeping.

In an April 2011 VA addendum opinion to the September 2010 VA examination report, the VA examiner noted that obstructive sleep apnea was evident in an April 2007 VA sleep study, which is most commonly related to upper airway obstruction secondary to nasal or oral-pharyngeal obstruction.  Additionally, restrictive obstruction of the chest wall and altered air exchange tend to be evident in those who are obese.

Further, in an August 2012 lay statement, the Veteran's spouse describes how the Veteran snores at night and sounding like he is gasping for air.  The spouse continued to state that the Veteran did not have these sleeping problems when they married 17 years ago, after the Veteran had already separated from service.  In another August 2012 statement, the Veteran conveyed his belief that sleep apnea was caused by the service-connected knee disabilities; the Veteran submitted an Internet article listing obesity as a risk factor for developing sleep apnea.

In a private medical opinion dated in April 2015, Dr. H.H. opined that it is at least as likely as not that the currently diagnosed sleep apnea is related to weight gain resulting from the Veteran's inability to exercise due to knee pain.

In a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the current sleep apnea had its onset during active service or is otherwise related to active service as there was no evidence in service treatment records showing complaints of symptoms such as snoring, breathing-related sleep disturbances, or daytime hypersomnolence during or immediately after military service, despite the documented initial weight gain during service.  The June 2017 VA examiner also opined that it is less likely than not that the current sleep apnea was caused or aggravated by the service-connected knee disabilities as the sleep apnea was most likely caused by progressive weight gain after service separation, and noted nearly 100 lbs. of weight gained from the time of service separation until the Veteran was diagnosed with sleep apnea nearly 15 years later in 2005.  Given that the June 2017 VA examiner could not conclude that the service-connected knee disabilities caused the Veteran to become obese as discussed above, the VA examiner further explained that there is no pathophysiologic basis for finding direct aggravation of sleep apnea by orthopedic conditions such as the service-connected knee disabilities.

Based on the lay and medical evidence above, the weight of the evidence demonstrates that the currently diagnosed obstructive sleep apnea is etiologically related to obesity.  As discussed above, the Board has found that the weight of the lay and medical evidence of record shows that the service-connected knee disabilities did not cause the Veteran to become obese, which precludes a finding that the current sleep apnea was proximately caused by the service-connected knee disabilities; therefore, the Veteran is unable to receive service connection for sleep apnea as secondary to the service-connected knee disabilities.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  See VAOPGCPREC 1-2017; Sabonis, 6 Vet. App. 426.

Based on the foregoing, the Board finds that the weight of the evidence shows that the current sleep apnea did not have its onset in and is not otherwise related to active service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Carpal Tunnel Syndrome

The Veteran contends that service connection for left CTS is warranted as secondary to the service-connected left thumb injury and/or to the service-connected knee disabilities.  In a March 2012 claim for service connection, the Veteran asserts that the service-connected left thumb injury has affected the left hand and resulted in left CTS.  Alternatively, in the August 2017 representative's statement, the Veteran asserts that the service-connected knee disabilities prevent him from exercising and caused obesity, which in turn caused the Veteran to develop left CTS.

First, the Board finds that the Veteran is currently diagnosed with left CTS.  A November 2004 private treatment record reflects an electromyogram (EMG) test revealed bilateral CTS.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently left CTS did not have its onset during, and is not otherwise related to, active service, and was not caused or aggravated by the service-connected left thumb injury or the service-connected knee disabilities.  An August 1990 service treatment record shows the Veteran complained of left thumb pain for the last two months and reported injuring it when playing volleyball and jamming the left thumb while hitting the ball.  X-rays taken of the left thumb at the time revealed no bone or joint abnormalities, and no convincing evidence of a fracture, dislocation, or osseous abnormality.

The November 2004 private treatment record mentioned above shows the Veteran underwent a medical examination following a workplace injury that occurred in November 2003 when the Veteran sustained injuries to the neck and right shoulder.  The November 2004 private treatment record shows a November 2003 MRI of the cervical spine revealed bulging and protruding cervical discs with moderate bilateral foraminal stenosis and cord encroachment at the C5-C6 level.  The November 2004 private treatment record also shows that an April 2004 EMG and nerve conduction study revealed bilateral chronic radiculopathies and C5 and C6 without acute denervation, and additional findings of bilateral CTS, more pronounced on the left than the right.

A March 2005 VA treatment record reflects the Veteran complained of increased pain in both hands and was evaluated for possible degenerative joint disease, arthritis, inflammation, infection, and spurs.  X-rays of the bilateral hands revealed no evidence of fracture, dislocation, or other bone or joint pathology.

A subsequent March 2005 private treatment record shows the Veteran underwent another examination following the November 2003 workplace injury.  The Veteran reported developing symptoms of pain and numbness in the hands in November 2003 that were related to his job as a maintenance working for a church.  The Veteran conveyed his occupational duties involved repetitive use of the hands to perform tasks such as vacuuming, mopping, sweeping, and other maintenance projects.  The March 2005 private treatment record reflects the Veteran underwent another nerve conduction study in November 2004, which revealed a severe medial nerve neuropathy at the left wrist and a moderate median nerve neuropathy on the right wrist.  After examination of the Veteran, the March 2005 private provider opined that within a reasonable degree of medical certainty, the Veteran's occupation as a maintenance worker was a substantial factor in causing the bilateral CTS.  The March 2005 private provider explained that the Veteran denied any history of thyroid disease or diabetes and denied any hand intensive activities outside the workplace.

A May 2008 VA treatment record reflects the Veteran complained of sharp pains and occasional numbness in both hands and swelling in the left thumb for the past four months that was not precipitated by trauma.  The Veteran was instructed in edema control, nerve gliding exercises, shown exercises for the left thumb, and provided with new splints for the right and left wrists.

A September 2008 private treatment record shows X-rays of the left thumb revealed arthritis in the metacarpophalangeal joint with mild osteophyte formation.

In November 2011, the Veteran was seen for possible CTS and complained of left thumb pain.  A November 2011 VA treatment record shows the Veteran reported pain mainly on the left thumb that was sharp and increased with movement.  Although the Veteran was seen for possible CTS, the November 2011 VA provider indicated that the pain the Veteran described was completely different from CTS.  Upon examination of the Veteran, the November 2011 VA provider's impression was left thumb pain that was likely musculoskeletal in nature and very highly unlikely to be CTS; although the Veteran may have CTS according to prior nerve conduction studies, the VA provider noted the left thumb symptoms were totally unrelated to CPS and referred the Veteran to the rheumatology clinic.

The Veteran underwent a VA examination in February 2013 for the service-connected left thumb injury, the VA examination report for which reflects a diagnosis of left thumb injury with residuals.  During the February 2013 VA examination, the Veteran reported a soft tissue injury to the left thumb during service in 1987.  The Veteran conveyed the left thumb pain had been treated with oral medications and injections at the first metacarpophalangeal joint with good relief.  The February 2013 VA examination report also notes the Veteran's well documented history of bilateral CTS and left ulnar nerve entrapment.  Upon conclusion of the examination, the February 2013 VA examiner opined that it is less likely than not that left CTS is proximately due to or the result of the service-connected left thumb injury with residuals.  The February 2013 VA examiner explained that the Veteran's bilateral CTS and left ulnar entrapment were compressive neuropathies involving the elbow region and wrist, which are separate and distinct findings not related to the service-connected left thumb injury based on the method of injury sustained to the left thumb that was without neuropathy involvement.

In a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the left CTS was caused by or aggravated by the service-connected left thumb injury.  The June 2017 VA examiner explained that the Veteran's primary risk factor for CTS at the time of onset in 2004 was morbid obesity.  Additionally, the VA examiner noted the Veteran's employment history of occupations involving repetitively forceful overuse of the hands, including laying tile flooring and maintenance work.  Moreover, the June 2017 VA examiner noted that if the Veteran had been favoring the left hand due to chronic symptoms of the service-connected left thumb injury, then it would have been expected that CTS would have been worse in his dominant right hand compared to the left.  On the contrary, the June 2017 VA examiner noted the November 2004 private treatment record citing EMG test results showing severe CTS in the left hand as compared to the right, which implied more strenuous overuse of the left hand than the right.  Further, the VA examiner opined that it is unlikely that the service-connected left thumb injury aggravated the left CTS as left CTS was already noted to be more severe than right wrist CTS at the time of the 2004 diagnosis, and degenerative changes of the left thumb did not appear on private imaging until 2008.

Based foregoing evidence above, the Board finds that the weight of the evidence demonstrates the currently diagnosed left CTS was not caused or aggravated by the service-connected left thumb injury.  The August 1990 service treatment record shows the Veteran sustained a soft tissue injury to the left thumb while in service and X-rays taken at the time showed no bone or joint abnormalities.  Additionally, the March 2005 private treatment record shows the Veteran reported symptoms of pain and numbness in both hands in November 2003 following a workplace injury.  The March 2005 private provider also rendered an opinion within a reasonable degree of medical certainty that the Veteran's occupation as a maintenance worker was a substantial factor in causing the bilateral CTS as the Veteran did not have thyroid disease or diabetes at the time and denied any hand intensive activities outside of the workplace.  Although the Veteran related left CTS to left thumb pain, the November 2011 VA provider stated that the left thumb pain was completely different from symptoms of CTS, and indicated that the left thumb pain was likely musculoskeletal and very highly unlikely CTS.  Further, the February 2013 VA examiner opined that the left CTS was not caused by the service-connected left thumb injury given that there was no evidence of neuropathy involvement at the time of the in-service left thumb injury.  Finally, the June 2017 VA examiner opined that the left CTS was not caused or aggravated by the service-connected left thumb injury as CTS was found to be more severe in the left wrist than in the right wrist, which was inconsistent with the Veteran favoring the left hand due to symptoms of the service-connected left thumb injury, and also because degenerative changes in the left thumb was not seen for several years after the Veteran was diagnosed with left CTS.

While the June 2017 VA examiner opined that the primary risk factor for CTS at the time of onset in 2004 was morbid obesity, as discussed above, the Board has found that the weight of the lay and medical evidence of record shows that the service-connected knee disabilities did not cause the Veteran to become obese, which precludes a finding that left CTS was proximately caused by the service-connected knee disabilities; therefore, the Veteran is unable to receive service connection for left CTS as secondary to the service-connected knee disabilities.  

Based on the foregoing, the Board finds that the weight of the evidence shows that the current left CTS was not caused or aggravated by the service-connected left thumb injury or the service-connected knee disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left CTS and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Neck Disability

The Veteran generally contends that service connection for a neck disability is warranted.  In a December 2005 statement, the Veteran asserts that the service-connected right knee disability has caused other problems, including the development of a neck disability.  Additionally, in the August 2017 representative's statement, the Veteran asserts that a current neck disability is related to the in-service complaints of neck pain.

Initially, the Board finds that the Veteran is currently diagnosed with a neck disability.  A March 2004 private treatment record reflects a prior MRI revealed degenerative changes at C4-C5 and at C5-C6.  A November 2004 private treatment record reflects a MRI of the cervical spine revealed a protruding disc at C4-C5 and bulging discs at C5-C6 and C6-C7.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran experienced neck pain in service, without evidence of accident, injury, event, or disease in service that may be related to the current diagnosed neck disability.

The service treatment records reflect that the Veteran sought treatment four times for neck pain while in service.  A March 1985 service treatment record reflects complaints of neck and right shoulder pain after playing basketball the day before; the Veteran denied any direct or indirect trauma to the neck or right shoulder.  The March 1985 service examiner indicated a right paracervical/supraspinatus strain and prescribed pain medication and a muscle relaxant.

A March 1986 service treatment record shows complaints of right sided neck pain for the last two days that was not precipitated by trauma, but the Veteran reported a recent history of heavy lifting.  The March 1986 service examiner assessed a muscle strain and instructed the Veteran to refrain from lifting and physical training for three days and prescribed an analgesic balm and neck exercises.

A June 1989 service treatment record reflects complaints of neck pain for the past day that was not precipitated by trauma that the service examiner assessed as a possible muscle strain.  Another June 1989 service treatment record shows the Veteran returned for a follow up appointment the next day.  The June 1989 service examiner noted continued trapezius muscle strain and ultimately assessed torticollis.  The Veteran was instructed to take pain medication, use a neck brace, and refrain from physical training for five days.

A September 1989 Report of Medical Examination reflects the head, face, neck and scalp were found to be clinically normal.  Similarly, a July 1990 Report of Medical Examination done at service separation shows the head, face, neck and scalp were found to be clinically normal.  On the corresponding July 1990 Report of Medical History, the Veteran reported symptoms related to the in-service right knee procedures and left thumb injury, but did not report any symptoms related to any neck problems.

Regardless of the complaints of neck pain in service, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the neck during service or continuous symptoms of degenerative arthritis in the neck since service separation.  Aside from the complaints of neck pain that were assessed to be either muscle strains or torticollis, service treatment records do not reflect any history of a neck disability in service, or complaints, treatment, or diagnosis of degenerative arthritis in the neck either during service or by the Veteran when reporting medical history at service separation.  Both the September 1989 and July 1990 Reports of Medical Examination above were conducted following all four complaints of neck pain during service, and both examinations indicated normal clinical evaluations of the Veteran's neck.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the neck since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of degenerative arthritis in the neck.  The first evidence and diagnosis of degenerative arthritis in the neck is not shown until November 2003 reflected in the March 2004 private treatment record, over 13 years after service separation.  Additionally, as discussed below, the March 2004 private treatment record is also the earliest post-service medical record relating to the Veteran's neck disability following a workplace injury that occurred in November 2003. 

The same evidence also shows that degenerative arthritis in the neck did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that degenerative changes in the neck were first seen in a November 2003 MRI that was taken after the Veteran sustained injuries to the neck and right shoulder at work, over 13 years after service, and other histories presented during treatment do not include a history of symptoms since service.  On the contrary, a September 2004 private treatment record reflects the Veteran reported experiencing neck and shoulder pain and stiffness for the past nine months.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a neck disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).   

Next, the Board finds that a preponderance of the lay and medical evidence is against finding that the currently diagnosed neck disability is causally related to service, or was caused or aggravated by the service-connected knee disabilities.  While the Board finds the Veteran competent to report neck pain during service, the evidence of record shows that the neck pain reported in service was related to muscle strains or torticollis, which were treated and resolved during service so as not to be related to the currently diagnosed neck disability, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of neck pain occurred after active service, that the Veteran was not diagnosed or treated for a neck disability until after service in 2003, and that the neck disability is more likely than not caused by the November 2003 workplace injury to the neck and right shoulder, and not related to the service-connected knee disabilities.

The November 2004 private treatment record discussed above shows the Veteran underwent a medical examination following a November 2003 workplace injury while employed as a maintenance worker at a church when he sustained injuries to the neck and right shoulder while lifting tables and chairs overhead.  During the November 2004 private examination, the Veteran complained of pain, tenderness, tightness, and muscle spasms in the neck resulting in limited motion.  The November 2004 private examination report also notes the medical history for the service-connected right and left knee disabilities, and also the history for a left foot injury sustained in 2002; the private examiner indicated the service-connected knee disabilities and the left foot injury were noncontributory to the Veteran's neck and right shoulder injuries.  After examination of the Veteran, the November 2004 private examiner's impressions were cervical strain, protrusion of the C4-C5 intervertebral disc, and bulging of the C5-C6 and C6-C7 intervertebral discs with bilateral C5 and C6 radiculopathies.  Further, the November 2004 private examiner opined within a reasonable degree of medical certainty that the workplace accident that occurred in November 2003 when the Veteran was lifting tables and chairs overhead was a substantial factor in causing the cervical strain, associated with a protruding disc at C4-C5 and bulging discs at C5-C6 and C6-C7.

In a January 2011 private medical opinion, Dr. P.H. conveys treating the Veteran for chronic neck and back pain since June 2008.  Dr. P.H. provided that the Veteran also had chronic bilateral knee pain which contributed to his current condition; however, Dr. P.H. did not specify which current condition(s) the chronic bilateral knee pain contributed to, or in which way.  Moreover, Dr. P.H. did not provide an opinion as to the etiology of the Veteran's neck pain, nor did Dr. P.H. address the November 2003 workplace injury to the neck and right shoulder, which predated Dr. P.H.'s treatment of the Veteran.  Given that Dr. P.H.'s January 2011 opinion was based upon an incomplete medical history, did not specify which condition(s) the chronic bilateral knee pain contributed to, and did not provide a rationale for the rendered opinion, the Board finds that the January 2011 private opinion is of no probative value in demonstrating that the current neck disability is caused by the service-connected knee disabilities.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301.

Similarly, in an April 2015 private medical opinion, Dr. H.H. opined that it is at least as likely as not that the Veteran's neck pain is causally related to the history of heavy lifting in service.  Dr. H.H. did not state whether the Veteran's current neck disability, as opposed to just neck pain, is causally related to the history of heavy lifting noted in service, nor did Dr. H.H. address the November 2003 workplace neck injury or provide a rationale for the rendered opinion.  As such, the Board finds Dr. H.H.'s April 2015 medical opinion is also of no probative value in establishing that the current neck disability is etiologically related to the in-service complaints of neck pain as it is based on an incomplete medical history and does not provide a medical basis for the opinion provided.  See Reonal, 5 Vet. App. at 461; Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301. 

On the other hand, in a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the current neck disability had its onset during service or is otherwise related to active service.  The June 2017 VA examiner noted the Veteran was treated on several occasions during service for neck pain and trapezius muscle strain following heavy lifting, but chronic neck pain was not indicated at service separation nor in the immediate post-service medical records.  The June 2017 VA examiner also noted that private treatment records show the Veteran sustained a neck and shoulder injury at work in November 2003, which precipitated the diagnosis for the current neck disability, and that a September 2004 private treatment record that reflects the Veteran's own reported duration of neck pain for the last nine months.

The June 2017 VA examiner further opined that it is less likely than not that the current neck disability was caused or aggravated by the service-connected knee disabilities as altered weight bearing stresses on the thoracolumbar spine due to chronic gait abnormality caused by the service-connected bilateral knee and left hip disabilities would not be expected to cause cervical spine degeneration.  The June 2017 VA examiner explained that the Veteran's cervical disc hernations resulted from a workplace injury in the early 2000's as reflected in contemporaneous private and VA treatment records.  Additionally, the VA examiner opined that the progression of the cervical degenerative disc disease resulted from the loss of disc space height at multiple intervertebral levels due to extrusion of disc material into the spinal canal, which occurred at the time of the workplace injury.

The Board finds that the June 2017 VA medical opinion is highly probative evidence that the Veteran's current neck disability was not caused by military service or the service-connected knee disabilities.  The June 2017 VA examiner reviewed the claims file, including the Veteran's medical and post-service occupational history, relied on a full and accurate history, and specifically addressed both the in-service complaints of neck pain and the November 2003 workplace injuries to the neck and right shoulder.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the neck disability and had sufficient facts and data on which to base the conclusion.

The Board has considered the Veteran's contentions, as well as his spouse's contentions stated in an August 2012 lay statement, that the current neck disability was caused by the service-connected knee disabilities.  Although the Veteran and his spouse have asserted that the current neck disability is causally related to the service-connected knee disabilities, they are both lay persons and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the Veteran's own negatively reported history at service separation and the normal medical examination at service separation, do not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed neck disability.  The etiology of the Veteran's neck disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and such disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as neck pain.  Thus, while the Veteran is competent to relate neck pain that he experienced at any time, under the facts of this case, neither he nor his spouse is not competent to opine as to whether there is a link between the current neck disability and the service-connected knee disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates the Veteran's current neck disability did not have its onset in and is not otherwise related to active service, and was not caused or aggravated by the service-connected knee disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a neck disability on a direct, presumptive, secondary, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran generally contends that service connection for an acquired psychiatric disorder is warranted as secondary to the service-connected disabilities.  In the August 2017 representative's statement, the Veteran argues that a mental health disorder is the result of the service-connected physical disabilities; the Veteran is currently service-connected for right and left knee disabilities with a residual scar on the left knee, a left hip disability, a lumbar spine disability with lumbar radiculopathy in the left lower extremity, and a left thumb injury.

At the outset, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A September 2010 VA treatment record reflects diagnoses for major depressive disorder and anxiety disorder.

Next, after reviewing of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder, to include depression and anxiety disorder, is related to military service, or was caused or aggravated by the Veteran's service-connected disabilities.  Service treatment records do not reflect any complaints, diagnosis, or treatment related to symptoms of an acquired psychiatric disorder.  A July 1990 service separation examination found the Veteran to be psychiatrically normal, and the Veteran denied symptoms of depression or excessive worry and nervous trouble of any sort on the corresponding July 1990 Report of Medical History.

A post-service July 2008 VA treatment record shows the first time the Veteran received psychiatric treatment after being admitted to the hospital for chest pain.  The July 2008 VA treatment record reflects the Veteran reported working in a very stressful job that caused the chest pain for which he was admitted to the hospital.  The Veteran reported being off work for two weeks following the hospital admission and returned to work the day before, but already felt overworked, stressed and jittery.  The July 2008 VA provider's impression was that the Veteran had depression related to a chronically stressful work situation, and recommended that the Veteran begin individual psychiatric therapy.

A September 2010 VA treatment record reflects the Veteran presented with complaints of worsening depression and panic attack symptoms.  The Veteran reported feelings of depression, poor motivation, along with symptoms of anxiety about multiple issues.  Stressors in the Veteran's life were noted as full time school schedule, caring for his six year old daughter, managing his worsening health status, and his severely psychiatrically ill wife.  The Veteran reported past psychiatric evaluations on two prior occasions, but that he did not continue with treatment due to financial constraints.  The September 2010 VA treatment record indicates diagnoses for major depressive disorder and anxiety disorder with panic disorder.

An April 2015 VA treatment record shows the Veteran underwent a psychiatric evaluation for relationship distress with his spouse, rule-out depression due to another medical condition (diabetes) with depressive like features.  During the April 2015 VA psychiatric evaluation, the Veteran conveyed concerns with his health, namely diabetes, depression, and with his home situation.  The Veteran described martial strain that was impacting his mood and management of his health.  The April 2015 VA provider noted impression was that the Veteran exhibited low mood related to a strained marriage and home environment and also due to poorly managed diabetes and overall health, and recommended the Veteran begin time-limited individual therapy sessions.

In an April 2016 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's acquired psychiatric disorder is proximately caused by the service-connected right and left knee disabilities, left knee scar, left hip disability, and left thumb injury.  The April 2016 VA examiner noted that service treatment records and the July 1990 service separation examination were negative for any mental health complaints following the onset of the right knee disability in service.  Further, the VA examiner noted the July 2008 VA treatment record indicating depression related to a chronically stressful work situation, and the September 2010 VA treatment record reflecting symptoms of depression relating to multiple issues and stressors.  The April 2016 VA examiner noted the Veteran was subsequently seen five times by a psychologist between April 2015 and August 2015 primarily due to relationship distress with his spouse without evidence of a link between the Veteran's service-connected orthopedic disabilities and depression.

In a June 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's current acquired psychiatric disorder was incurred in, or otherwise caused by, military service.  The June 2017 VA examiner explained that service treatment records and the July 1990 service separation examination were negative for any psychiatric symptoms.  Additionally, a July 2003 VA treatment record reflects the Veteran's depression screen was negative, and VA treatment records did not indicate an onset of depression until July 2008.

The June 2017 VA examiner further opined that it is less likely than not that the current acquired psychiatric disorder was proximately due to or the result of the Veteran's service-connected orthopedic disabilities.  The June 2017 VA examiner explained that in order for the Veteran to meet the DSM-5 criteria for a psychiatric disorder due to a medical condition, there needs to be evidence of a direct pathophysiological link between the medical condition and the onset of mood disturbance.  Given that the service-connected right knee disability had its onset in the mid-1980 and that the onset of the Veteran's mood disturbance was not until 2008, the VA examiner stated that the timeline of injury and onset of mental health symptoms does not support a direct pathophysiological effect.  Further, while the Veteran had received mental health treatment for major depressive disorder and anxiety disorder for multiple issues, including managing his worsening health status as reflected in the September 2010 VA treatment record, and while the Veteran's medical conditions can be a contributing factor in the presentation of major depressive disorder, the June 2017 VA examiner stated that such medical conditions are not the "causal" factor for major depressive disorder.

In a subsequent June 2017 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's acquired psychiatric disorder has been aggravated by the service-connected disabilities.  Based on a review of the September 2010 VA treatment record containing the earliest diagnosis for major depressive disorder and anxiety disorder, the Veteran's reported psychiatric symptoms at the time, and the assigned Global Assessment of Functioning (GAF) score of 60, the June 2017 VA examiner determined the baseline level of severity for the acquired psychiatric disorder was moderate.  Next, the June 2017 VA examiner opined that the current severity of the Veteran's acquired psychiatric disorder was not greater than the September 2010 baseline.  The VA examiner explained that an August 2015 VA treatment record contained a depression screen that was negative.  Further, the most recent mental health treatment note available to the June 2017 VA examiner was from December 2015, which showed the Veteran's mood was mildly depressed and stable.  Based on a review of the medical evidence of record, the June 2017 VA examiner concluded that the current severity of the Veteran's acquired psychiatric disorder was mild to moderate, and thus, was not greater than the September 2010 baseline level of moderate.  Accordingly, the June 2017 VA examiner opined that the medical evidence of record did not support a finding of aggravation of the acquired psychiatric disorder by the service-connected disabilities, as the more recent mental health treatment records indicated an improvement in the Veteran's symptoms.

Based on the foregoing, the Board finds that the weight of the evidence shows that the current acquired psychiatric disorder, which manifested many years after service separation, is not otherwise causally or etiologically related to service.  As stated above, the evidence shows no psychiatric symptoms during service, and the earliest evidence of any psychiatric symptoms is not shown until July 2008, approximately 18 years after service separation, which psychiatric symptoms were attributed to a stressful work situation, rather than to military service.  Both the April 2016 and June 2017 VA examiners provided negative nexus opinions to military service.

Additionally, the Board finds that the weight of the evidence shows that the current acquired psychiatric disorder was not caused or aggravated by the service-connected disabilities.  Although the September 2010 VA treatment record reflects the Veteran reported symptoms of depression and anxiety relating to multiple issues, including managing his worsening health condition, the June 2017 VA examiner opined that it is less likely than not that the current acquired psychiatric disorder was proximately caused by the service-connected orthopedic disabilities as there is no evidence of a direct pathophysiological link between a service-connected disability and the onset of mood disturbance, as required to meet the DSM-5 criteria for a psychiatric disorder due to a medical condition.  Further, the June 2017 VA examiner opined the current acquired psychiatric disorder was not aggravated by the service-connected disabilities given that recent mental health treatment records indicate an improvement in the Veteran's symptoms.

As there is no other competent evidence of record indicating a nexus between the current acquired psychiatric disorder and military service or any of the Veteran's service-connected disabilities, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, either on a direct basis or as secondary to service-connected disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU from March 30, 2007

As indicated above, the issue of entitlement to a TDIU was included in the Board's July 2015 decision pursuant to the March 2015 JMR.  The Board notes that a TDIU was previously denied in a March 2007 rating decision, which the Veteran did not appeal; as such, the March 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Accordingly, the Board has reframed the issue on appeal as entitlement to a TDIU from March 30, 2007.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period from March 30, 2007.

For the period from March 30, 2007 to March 7, 2016, the Veteran's service-connected disabilities have not met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Beginning on March 7, 2016, the Veteran's service-connected disabilities are degenerative changes of the right knee with instability, status post arthroscopic removal of loose body septic knee, postoperative incision and drainage (20 percent disabling), chondromalacia patella, status post medial meniscus repair of the left knee with instability, associated with degenerative changes of the right knee (20 percent disabling), limitation of motion of the left knee manifested by painful motion (10 percent disabling), residual scar, status post left knee surgery associated with chondromalacia patella of the left knee (0 percent disabling), left hip strain associated with degenerative changes of the right knee with instability (10 percent disabling), mild degenerative disc change at L4-L5 (0 percent disabling), lumbar radiculopathy in the left lower extremity associated with mild degenerative disc change at L4-L5 (10 percent disabling), and a left thumb injury (0 percent disabling), for a combined disability rating of 60 percent.  When taking the right knee, left knee, limitation of motion of the left knee, left hip, lower back, and left lower extremity lumbar radiculopathy disabilities together as occurring under a common etiology, the single disability would be rated at 60 percent disabling, thereby satisfying the schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.

Having considered all the evidence of record, lay and medical, the Board finds that for the period from March 30, 2007 to March 7, 2016, referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration of a TDIU is not warranted in the instant matter.  Further, the Board finds that for the period from March 7, 2016, the Veteran was not prevented from obtaining or maintaining substantially gainful employment due to service-connected disabilities. 

In a September 2015 Application for Increased Compensation Based on Unemployability (TDIU Application), the Veteran asserts becoming too disabled to work in September 2008, due to the service-connected bilateral knee, left hip, and lower back disabilities, and also due to the non-service-connected diabetes, hypertension, sleep apnea, neck disability, and acquired psychiatric disorder.  Although the Veteran asserts last working full time in September 2008, elsewhere on the TDIU Application, the Veteran states his most recent full-time employment ended in January 2009, when he left his employment in an administrative position due to pain and inability to perform the job duties.  In addition to working in administrative positions, the Veteran's prior work history also includes working as a janitor for a church.  Additionally, the September 2015 TDIU Application reflects that since leaving his most recent full time employment in January 2009, the Veteran obtained a master's degree in media and communications in January 2011.  

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met for any period from March 30, 2007.  The evidence reflects that the Veteran asserts becoming too disabled to work in September 2008 due to both service-connected disabilities, and non-service-connected diabetes, hypertension, sleep apnea, neck disability, and acquired psychiatric disorder.  Additionally, while the Veteran asserted in the September 2015 TDIU Application that he left his most recent full-time employment due to pain and an inability to perform the job duties, he has since obtained a master's degree in media and communications, which indicates the Veteran has the skill set and physical ability to perform in a sedentary occupation similar to a classroom environment.  Further, while the evidence shows that the service-connected orthopedic disabilities, primarily the knee disabilities, have resulted in pain and functional impairment with activities such as prolonged walking or standing, the evidence does not demonstrate that symptoms and functional impairment associated with the service-connected disabilities have been so severe so as to preclude work in a sedentary occupation.  Thus, the weight of the evidence is against finding that the severity of the service-connected disabilities was sufficient to preclude substantially gainful employment for any period.

After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Board finds that the Veteran was able to perform in a sedentary occupation when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or non-service-connected disabilities.  For the foregoing reasons, the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment, and a TDIU is not warranted for any period.


ORDER

Service connection for diabetes mellitus type II, including as secondary to the service-connected knee disabilities, is denied.

Service connection for hypertension, including as secondary to the service-connected knee disabilities, is denied.

Service connection for sleep apnea, including as secondary to the service-connected knee disabilities, is denied.

Service connection for left carpal tunnel syndrome, including as secondary to service-connected disabilities, is denied.

Service connection for a neck disability, including as secondary to service-connected disabilities, is denied.

Service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, is denied.

A TDIU for the period from March 30, 2007 is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


